DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figures 3-7 are dark and lack any contrast to see any discernable features, this may be an artifact of scanning and reproduction of the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,797,286 and claims 1-11 of U.S. Patent No. 10,700,326. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the patented claims, all of the features of the instant claims are found somewhere in the patented claims in overlapping ranges.

Relevant MPEP Sections
MPEP 2112.01 relating to Composition, Product, and Apparatus Claims:  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. (WO 2011/033975, a copy of which is attached, using US Pub 2012/0164514 as an English equivalent for reference below, both newly cited).
In regard to independent claim 1, Hayakawa et al. teach a battery separator (title) comprising fibers of length less than 2.54 cm (see paragraph [0141]), such fibers comprising at least 5% of thermally stable fibers that have no melting point, glass transition temperature or thermal degradation below about 300 °C (heat resistant fiber in paragraphs [0057-0058, 0064]), 
wherein said fibers are polymeric materials selected from the group consisting essentially of polyacrylonitriles, polyolefins, polyolefin copolymers, polyamides, polyvinyl alcohol, polyethylene terephthalate, polybutylene terephthalate, polysulfone, polyvinyl fluoride, polyvinylidene fluoride, polyvinylidene fluoride- hexafluoropropylene, polymethyl pentene, polyphenylene sulfide, polyacetyl, polyurethane, aromatic polyamide, semi-aromatic polyamide, polypropylene terephthalate, polymethyl methacrylate, polystyrene, synthetic cellulosic polymers, polyaramids, and blends, mixtures and copolymers including said polymeric materials (paragraphs [0046, 0060], Examples), 
wherein such battery separator exhibits no observable spectral reflectance of after application of a drop of an electrolyte on the surface thereof (none is disclosed, therefore none is assumed present in the prior art, the prior art has an indistinguishable structure and therefore reasonably expected to have the claimed property, see MPEP 2112.01 above), 
wherein such battery separator has a mean flow pore size less than 2000 nm (mean pore size such as 50 nm) and exhibits an apparent density of at least 0.564 g/cm3 (such as 0.8 g/cm3 - see paragraph [0088]), and wherein said separator allows for lithium ion transport with an electrolyte within a lithium ion battery (paragraph [0003]). 
The ranges and Examples disclosed by the prior art overlap the claimed ranges in a manner which provides a prima facie case of obviousness (see MPEP 2144.05).
3 described in paragraph [0088]).
In regard to claim 3, as the prior art is made by the same method, i.e. electrospinning the nanofiber (see paragraph [0071-0072]) it is reasonably assumed that said microfibers are entangled with one another; wherein said separator exhibits interstices between each entangled microfiber; and wherein said interstices include nanofibers present therein. 
In regard to claim 4, said microfibers comprise fibrillated microfibers (produced by electrospinning - see figure 1).  The Examiner notes that claims the fibers being fibrillated is drawn to products by process. Per MPEP 2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) In the instant case, the product set forth in product-by-process claims (as claimed) is the same as that set forth by the prior art reference, above. 
In regard to claims 5-8, said microfibers (i.e. non-nano fibers) have an average fiber diameter greater than 1000 nm (such as 12000 nm, paragraph [0031, 0071], Diameters in Example shown in Table 1) and said nanofibers have an average fiber diameter less than 1000 nm (such as 10nm - paragraph [0031, 0054, 0071], Diameters in Example shown in Table 1)
In regard to claim 9, the prior art discloses bonding between nanofibers in paragraph [0076] at crossover points which is reasonably presumed to result in nanofibers with a transverse aspect ratio 
In regard to claim 10, said separator exhibits a tensile strength greater than 0.3 kg/15mm (paragraph [0089]) which is taken to overlap the claimed range depending on the thickness and/or other dimensions of the separator.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gupta et al. (US Pub 2012/0183862 newly cited) teaches similar non-woven battery separators including fibers with non-circular cross sections in figure 1 considered relevant to the disclosed invention of the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723